UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJanuary 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodto Commission File Number:333-147685 Landmark Energy Enterprise Inc. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1oppa Road, Towson, MD21286 (Address of principal executive offices) 443-956-2392 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days[X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[ X ] No As of March 14, 2011, there are 17,200,000 shares of common stock, par value $ 0.001 issued and outstanding. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3: Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T: Controls and Procedures 15 PART II – OTHER INFORMATION Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults Upon Senior Securities 16 Item 4: Submission of Matters to a Vote of Security Holders 16 Item 5: Other Information 17 Item 6: Exhibits 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q/A are as follows: Page Balance Sheet as of January 31, 2011and October 31, 2010 (unaudited); 4 Statements of Operations for three months endedJanuary 31, 2011 and 2010 and the period from October 4, 2007 (inception) to January 31, 2011 (unaudited); 5 Statements of Stockholders’Equity (Deficit) for period from October 4, 2007 (Inception) to January 31, 2011 (unaudited); 6 Statements of Cash Flows for the three months ended January 31, 2011 and 2010 and period from October 4, 2007 (Inception) to January 31, 2011 (unaudited); 7 Notes to Financial Statements; 8 These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended January 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 LANDMARK ENERGY ENTERPRISES, INC. FORMERLY KNOWN AS REFLEX, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) As of January 31, 2011 and October 31, 2010 January 31, October 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Investment deposit Interest receivable 95 95 Note receivable TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses $ $ Due to officers - Total current liabilities Long-term liabilities convertible notes payable Total liabilities Stockholders' Deficit Common stock, $.001 par value, 90,000,000 shares authorized, 17,200,000 shares issued and outstanding Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Additional paid in capital Deficit accumulated during the development stage -785,113 -616,388 Total stockholders' deficit -726,113 -557,388 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. 4 LANDMARK ENERGY ENTERPRISES, INC. FORMERLY KNOWN AS REFLEX, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three Months Ended January 31, 2011 and 2010 Period from October 4, 2007 (Inception) to January 31, 2011 Period from Three Months Ended October 4, 2007 January 31, (Inception) to January 31, 2011 Revenue $
